Citation Nr: 1011987	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  08-12 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for posttraumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to 
September 1969.
This matter arises before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The issue of entitlement to service connection for 
posttraumatic stress disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence of record shows that the Veteran's 
claimed tinnitus is not a result of acoustic trauma 
experienced in active military service.   


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A (West 
2002); C.F.R. §§ 3.159, 3.303, 3.304(d) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In May 2006 correspondence, the RO advised the Veteran of 
what the evidence must show to establish entitlement to 
service connection for his claimed disorder and described the 
types of evidence that the Veteran should submit in support 
of his claim.  The RO also explained what evidence VA would 
obtain and make reasonable efforts to obtain on the Veteran's 
behalf in support of the claim.  The VCAA notice letter also 
described the elements of degree of disability and effective 
date.    

The Board further notes that the Veteran was provided with a 
copy of the October 2006 rating decision and the March 2008 
statement of the case (SOC), which cumulatively included a 
discussion of the facts of the claim, notification of the 
basis of the decision, and a summary of the evidence 
considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with a compensation and pension examinations for his 
claimed disorder in October 2006 and associated both the 
Veteran's private treatment records and service treatment 
records with the claims file.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examination obtained in this case 
was more than adequate, as it was predicated on a full 
reading of the medical records in the Veteran's claims file.  
The examination included the Veteran's subjective complaints 
about his disability and the objective findings needed to 
decide the issue at hand. 

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claim.  Accordingly, 
the Board will proceed with appellate review.  

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability, (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992). 

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2009).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2009).  The United States Court of 
Appeals for Veterans Claims has held that Congress's use of 
the term "service connection" in section 1154(b) simply 
refers "to proof of incurrence or aggravation of that 
disease or injury in service, rather than to the legal 
standard for entitlement to payments for disability."  
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  Thus, section 
1154(b) relaxes the evidentiary requirements in that the 
Veteran's "'lay or other evidence' [should] be accepted as 
sufficient proof of service incurrence or aggravation unless 
there is 'clear and convincing evidence' that the disease or 
injury was not incurred or aggravated in service or during an 
applicable presumption period."  Id. at 508 (emphasis in 
original).  The Board notes that the Veteran's military 
records indicate that he is in receipt of the combat 
infantryman badge, and the presumptions afforded combat 
veterans are applicable to his claim.

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Tinnitus

The Veteran contends that he was exposed to acoustic trauma 
without ear protection from loud noises associated with his 
combat duty in Vietnam.  He claims that this trauma led to 
his tinnitus.  As noted above, the Veteran's acoustic trauma 
in service is conceded.  However, for the reasons described 
below, the Board finds that the preponderance of the evidence 
weighs against the Veteran, and his claim of entitlement to 
service connection for tinnitus is denied.  
  
Initially, the Board notes that despite his exposure to 
acoustic trauma in service, the Veteran reported upon his 
discharge that he had never had any ear trouble and his ears 
were found clinically normal.  The Veteran claims that his 
tinnitus must come from exposure to noise in service because 
he did not wear ear protection during combat but did wear ear 
protection in his civilian occupation.  Nevertheless, the 
competent evidence of record indicates that the Veteran's 
tinnitus is not related to his exposure to acoustic trauma in 
service.

The Veteran underwent a compensation and pension examination 
for his tinnitus in October 2006.  The examiner noted that 
the Veteran had a history of unprotected exposure to 
hazardous military noise and minimal noise exposure in the 
factory he worked at due to OSHA hearing protection 
requirements.  The Veteran reported moderate, bilateral, 
constant, tonal tinnitus that the examination report 
indicates he attributed to exposure to hazardous civilian 
noise.  Because of the Veteran's attribution, the examiner 
opined that it was less likely than not that the Veteran's 
tinnitus was related to his period of active military 
service.  

However, the Veteran vehemently denies that his tinnitus is 
due to noise exposure from his job at the factory, citing his 
use of hearing protection.  Nevertheless, in addition to the 
compensation and pension examiner's opinion and the Veteran's 
separation reports of medical examination and medical 
history, the Veteran also underwent an audiological 
examination for his employer in December 1980.  At that time, 
the Veteran did not check the box for ringing in his ears 
when asked if he had ever had a number of conditions.  
Therefore, the Board finds that the Veteran's assertions that 
his tinnitus is a result of exposure to acoustic trauma in 
service are contradicted by the evidence of record.  That is, 
there is not only no evidence that the Veteran had tinnitus 
until October 2006, some 37 years after his discharge from 
service, but there is specific evidence that the Veteran did 
not have tinnitus in December 1980, 11 years after his 
discharge.  The Board further notes that the passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability, as is present in the 
Veteran's claim, is evidence against a claim of service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).     

Since the evidence of record does not establish a 
relationship or nexus between the Veteran's active military 
service and his tinnitus, the Board finds the preponderance 
of the evidence weighs against the Veteran's claim.  
Therefore, service connection for tinnitus is not warranted.  
In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the Veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the Veteran's claim of 
entitlement to service connection for posttraumatic stress 
disorder (PTSD).  

The Board observes that there are two inherently inconsistent 
medical opinions of record regarding whether the Veteran has 
PTSD.  First, a mental health professional determined that 
the Veteran did not have PTSD and that his job loss played a 
primary role in his adjustment difficulties after an August 
2006 compensation and pension examination.  Then, in 
September 2008, the Veteran's family medicine physician 
stated that he believed the Veteran did have PTSD and related 
the disorder to the Veteran's experiences in Vietnam.  
However, the family medicine physician did not provide any 
rationale for his diagnosis or any discussion of the 
diagnostic criteria from the DSM-IV manual.  Thus, the record 
contains competing medical opinions, and the Board finds a 
remand for another medical opinion would be helpful in 
determining whether the Veteran has PTSD and, if so, the 
etiology of this condition.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a compensation 
and pension examination.  The examiner 
should determine whether the Veteran 
meets the diagnostic criteria for PTSD.  
If so, the examiner should also provide 
an opinion regarding whether or not it 
is at least as likely as not (i.e. a 50 
percent probability) that the Veteran's 
PTSD is related to his period of active 
military service.  Since the Veteran 
engaged in combat with the enemy during 
service, the examiner should consider 
that the Veteran's claimed stressors 
have been conceded.  All tests and 
examinations should be reported in 
detail.  The claims folder should be 
made available to the examiner for 
review before the examination, and the 
examiner should confirm that the claims 
folder was reviewed in the examination 
report.   
 
If the examiner is unable to give such 
opinions without resorting to mere 
speculation, the examiner should state 
so and give the reasons why he or she 
cannot give such an opinion.  The 
examiner must also provide a 
comprehensive report including complete 
rationales for all conclusions reached 
and a discussion of the aforementioned 
competing medical opinions. 
	
2.	After the development requested above 
has been completed to the extent 
possible, the Veteran's claim should be 
readjudicated on the merits.  If the 
benefits sought on appeal remain 
denied, the Veteran and his 
representative should be provided with 
a supplemental statement of the case.  
An appropriate period of time should be 
allowed for the Veteran and his 
representative to respond.  Thereafter, 
the case should be returned to the 
Board for further appellate 
consideration, if in order.   
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


